DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu (JP 2008-232331 A) in view of Breitbach et al (US 2009/0248209 A1).
Regarding claim 1, Akutsu discloses a vibratory structure comprising: a vibratory body (Akutsu; Fig 1; body 1); a piezoelectric element mounted to a surface of the vibratory body (Akutsu; Fig 1; piezo 5); the piezoelectric element is fixed at a plurality of fixing regions at different locations in a direction of the reference axis (Akutsu; Fig 1; piezo 5) but do not expressly disclose and a resonant circuit operable in response to electrical energy generated by the piezoelectric element, so as to cause a change in a damping characteristic of the vibratory body at a target frequency upon vibration of the vibratory body, wherein assuming that an axis in a direction of principal strains of the vibratory body is a reference axis. However, in the same field of endeavor, Breitbach et al disclose a vibration sensor and a resonant circuit operable in response to electrical 

Regarding claim 4, Akutsu in view of Breitbach et al disclose the vibratory structure according to claim 1, wherein the piezoelectric element includes a first edge and a second edge that intersect with the reference axis (Akutsu; Fig 1; piezo 5 includes two edges that intersect with the length direction axis), the plurality of fixing regions include a first fixing region located on a side of the first edge with respect to a midpoint, of the piezoelectric element, in the direction of the reference axis (Akutsu; Fig 1; fixing 

Regarding claim 5, Akutsu in view of Breitbach et al disclose the vibratory structure according to claim 1, wherein the piezoelectric element includes a first edge and a second edge that intersect with the reference axis (Akutsu; Fig 1; piezo 5 includes two edges that intersect with the length direction axis), the plurality of fixing regions include a first fixing region located on a side of the first edge with respect to a midpoint (Akutsu; Fig 1; fixing projection regions 2 and 3 forms two fixing regions; first fixing region is located on a side of the first edge with respect to a midpoint of the piezoelectric element in the length direction), of the piezoelectric element, in the direction of the reference axis and a second fixing region located on a side of the second edge with respect to the midpoint (Akutsu; Fig 1; fixing projection regions 2 and 

Regarding claim 6, Akutsu in view of Breitbach et al disclose the vibratory structure according to claim 4, wherein the piezoelectric element is also fixed at a region between the plurality of fixing regions (Akutsu; Fig 1; fixing projection 12 could be placed at the midpoint).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu (JP 2008-232331 A) in view of Breitbach et al (US 2009/0248209 A1) and further in view of Shigeru et al (WO 2013027741 A1).
Regarding claim 2, Akutsu in view of Breitbach et al disclose the vibratory structure according to claim 1, but do not expressly disclose wherein the piezoelectric element is provided with a slit that extends in the direction of the reference axis. .

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu (JP 2008-232331 A) in view of Breitbach et al (US 2009/0248209 A1) and further in view of Kumada (US 4,471,258).
Regarding claim 3, Akutsu in view of Breitbach et al disclose the vibratory structure according to claim 1,  but do not expressly disclose wherein the piezoelectric element is provided with a protrusion that extends in a direction intersecting with the reference axis and protrudes from a surface opposite to a surface that is mounted to the vibratory body. However, in the same field of endeavor, Kumada discloses a vibration sensor wherein the piezoelectric element is provided with a protrusion that extends in a direction intersecting with the reference axis and protrudes from a surface opposite to a surface that is mounted to the vibratory body (Kumada; Fig 6a). It would have been obvious to one of the ordinary skills in the art before the effective filing date to use the protusion taught by Kumada as protusion for the piezoelectric element taught by Akutsu. The motivation to do so would have been to improve the conversion efficiency of the vibration sensor.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu (JP 2008-232331 A) in view of Breitbach et al (US 2009/0248209 A1) and further in view of Suenaga et al (US 2014/0196595 A1).
Regarding claim 7, Akutsu in view of Breitbach et al disclose the vibratory structure according to claim 1, but do not expressly disclose wherein the vibratory body is a resonating body. However, in the same field of endeavor, Suenaga et al disclose a vibration sensor wherein the vibratory body is a resonating body (Suenaga et al; Para [0048]). It would have been obvious to one of the ordinary skills in the art before the effective filing date to use the vibratory body taught by Suenaga as vibratory body in the device taught by Akutsu. The motivation to do so would have been to improve the playability and an expressive power of musical performance.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu (JP 2008-232331 A) in view of Breitbach et al (US 2009/0248209 A1) and further in view of Amano et al (JP 2006-183761 A).
Regarding claim 8, Akutsu in view of Breitbach et al disclose the vibratory structure according to claim 1, but do not expressly disclose wherein the piezoelectric element is one of a plurality of piezoelectric elements mounted to a surface of the vibratory body, the vibratory structure further comprises a plurality of resonant circuits, where one each of the plurality of resonant circuits corresponds to one each of the plurality of piezoelectric elements and each of the plurality of resonant circuits is configured to operate in response to electrical energy generated by the corresponding 

Regarding claim 9, Akutsu in view of Breitbach et al and further in view of Amano disclose the vibratory structure according to claim 8, wherein at least two of the plurality of piezoelectric elements are stacked one on top of the other (Akutsu; Fig 6; piezo 52 is stacked on top of piezo 53).

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu (JP 2008-232331 A) in view of Breitbach et al (US 2009/0248209 A1) and further in view of Amano et al (JP 2006-183761 A) and further in view of Shirono et al (US 2007/0217775 A1).
Regarding claim 10, Akutsu in view of Breitbach et al and further in view of Amano disclose the vibratory structure according to claim 8, but do not expressly disclose wherein the plurality of piezoelectric elements are held against the vibratory body by a holding member. However, in the same field of endeavor, Shirono et al disclose a vibration sensor wherein the plurality of piezoelectric elements are held against the vibratory body by a holding member (Shirono et al; Para [0037]). It would have been obvious to one of the ordinary skills in the art before the effective filing date to use the holding member taught by Shirono as holding member in the device taught by Akutsu. The motivation to do so would have been to urge the vibration sensor in the axis direction.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu (JP 2008-232331 A) in view of Breitbach et al (US 2009/0248209 A1) and further in view of Amano et al (JP 2006-183761 A) and further in view of Fujita et al (JP 2000357824 A1)
Regarding claim 11, Akutsu in view of Breitbach et al and further in view of Amano disclose the vibratory structure according to claim 8, but do not expressly disclose wherein both one of a surface of the vibratory body or each piezoelectric .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu (JP 2008-232331 A) in view of Breitbach et al (US 2009/0248209 A1) and further in view of Amano et al (JP 2006-183761 A) and further in view of Suenaga et al (US 2014/0196595 A1).
Regarding claim 12, Akutsu in view of Breitbach et al and further in view of Amano disclose the vibratory structure according to claim 8, but do not expressly disclose wherein the vibratory body is a resonating body. However, in the same field of endeavor, Suenaga et al disclose a vibration sensor wherein the piezoelectric element is provided with a slit that extends in the direction of the reference axis (Suenaga et al; Para [0048]). It would have been obvious to one of the ordinary skills in the art before 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651